Citation Nr: 1519926	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 10 percent for atherosclerotic cardiovascular disease, also claimed as coronary artery disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956 and from June 1964 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The August 2012 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating as well as atherosclerotic cardiovascular disease and assigned a 10 percent rating, both with the effective date of March 27, 2012.  The September 2012 rating decision granted entitlement to an earlier effective date for service connection for atherosclerotic cardiovascular disease to March 27, 2011.  The Veteran appealed the assigned disability ratings.  

In a January 2013 rating decision, the rating for the Veteran's service-connected PTSD was increased to 50 percent, still effective from March 27, 2012.  Since that grant did not represent a total grant of benefits sought on appeal, these claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  The Board has reviewed the documents from Virtual VA as well, but they are all duplicative of documents already associated with VBMS.  

The issue of entitlement to an effective date prior to March 27, 2011 for the grant of service connection for atherosclerotic cardiovascular disease has been raised by the record in the October 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also September 2012 Rating Decision.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD, has been manifested by occupational and social impairment with deficiencies in most areas due to depressed moods, anxiety, mild memory loss, impairment of short term and long term memory, emotional recollections, without more severe manifestations resulting in occupational and social impairment with deficiencies in most areas.

2.  For the entire appeal period, the Veteran's ischemic heart disability was manifested by an estimated workload of 10 METs, but not workload of greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echogram, or X-ray.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent rating for PTSD effective March 27, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial rating in excess of 10 percent for atherosclerotic cardiovascular disease effective March 27, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7005 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 
With respect to the propriety of the initially assigned ratings for the service-connected for PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim of service connection for PTSD and atherosclerotic cardiovascular disease (claimed as coronary artery disease) were granted and an initial rating was assigned in the August 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings and an earlier effective date, no additional 38 U.S.C.A. 
§ 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in August 2012, to determine the nature and severity of his PTSD and atherosclerotic cardiovascular disease.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and atherosclerotic cardiovascular disease as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the August 2012 VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The RO assigned the initial rating for the Veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

Use of the term "such as" in the criteria for an evaluation under 38 C.F.R. § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a 70% evaluation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates [: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  As the Board finds the medical opinion evidence of record inconsistent on the matter of whether his symptoms of a pathological gambling disorder can be dissociated from his service-connected PTSD and depression, the Board will consider all of the Veteran's psychiatric symptoms in adjudication of this appeal. 

Factual Background

Turning to the evidence of record, the Board notes that the Veteran's private treatment records show he has received treatment for symptoms of PTSD beginning in September 2011.  The Veteran's PTSD was rated at 50 percent disabling from February 27, 2012- the date of receipt of his claim for PTSD.  The Veteran contends that his PTSD warrants more than a 50 percent rating. 

Private treatment records from the Gifford Medical Center dated in September 2011 revealed that the Veteran requested a neurologic evaluation regarding symptoms of memory loss and headaches.  The Veteran reported that he began having headaches associated with photophobia once a month.  The symptoms are relieved by lying down in a dark room.  With regard to his short-term memory loss, the Veteran reported symptoms of driving past his destination, being easily distracted, and occasionally forgetting his daughter's name.  The Veteran also describes symptoms of nervousness and being lightheaded.  He also reported experiencing haziness and confusion at his job as an electrician.  The Veteran also reports feeling his hands shaking although they are not actually moving.  He feels that these episodes of confusion have been occurring for the past six months, although he is uncertain of how often they occur.  The Veteran denies feelings of hopelessness, suicidal ideation, apathy, depression, loss of appetite or sleep pattern.  He does report intermittent episodes of tearfulness of an unclear nature.  The Veteran also reported hospitalization in the early 1980s for depression of PTSD and the tearfulness was a problem at that time.  A physical examination revealed that the Veteran was awake, alert, casually dressed, well-developed and well-nourished.  A mental status examination revealed that he was able to follow commands easily and that his mood was good.  The private physician found that his affect is full except for episodes of tearfulness which did not appear to be from a specific cause.  The Veteran had difficulty with clock drawing and the private physician found that his immediate registration is impaired.  The private physician diagnosed the Veteran with possible mood related cause, including depression or anxiety versus mild cognitive impairment or early Alzheimer's type dementia.  The private physician referred him for a neuropsychological evaluation and follow-up in two months.  

The Veteran received a neuropsychology assessment from Dr. R.S. in December 2011.  The private neuropsychologist conducted an interview of the Veteran, phone consultation with his daughter and reviewed the available medical records from his private physician.  The private neuropsychologist found that the Veteran's medical history is significant for migraine without aura that occurred once a month, hypothyroidism, hyperlipidemia, herpes zoster, hypertension, ASHD status post stent 2002, and COPD.  The Veteran reported two episodes of unconsciousness earlier in life, once during an accident where he was hit with a wrench and another due to electrocution.  The Veteran did not report a history of mental illness, although he reported experiencing some depression or PTSD symptoms many years ago.  The Veteran also reported a decline in his appetite and sleep disturbance due to financial worries.  The Veteran denied drinking alcohol or using tobacco products; although he formerly smoked four pack a day until 15 years ago.  With regard to developmental history, the private neuropsychologist found his early development to be unremarkable.  A behavioral observation revealed that the Veteran was appropriately dressed and groomed, appeared his stated age and was fully oriented.  The Veteran's mood was euthymic and his affect was pleasant and full.  The Veteran's thought processes were linear and goal-directed and he displayed no evidence of hallucinations, delusions or formal thought disorders.  He also showed adequate vision, audition and motor skills for testing purposes.  He was cooperative throughout the evaluation and showed good task persistence.  The test results were found to accurately reflect his current level of cognitive function.  The cognitive test findings revealed average range with adequate performance of all related subtest.  The Veteran's baseline intellect and reading recognition performance was in the low average to average range.  With regards to his attention and executive function, the private neuropsychologist found that his auditory attention was generally strong and his working memory was strong.  The Veteran showed mild difficulties in tests involving nonverbal problem solving due to slightly weak concept formation and an elevated number of perseverative and non-perseverative errors.  The Veteran was also in the low average range of an initial abstraction score for verbal problem solving measure but his overall performance was adequate.  The Veteran showed average immediate and delayed memory for prose passages.  In contrast, he is mild deficient in his ability to learn a discrete word list across three trials.  The private neuropsychologist found that the Veteran showed subtle limitations for some executive abilities and mildly impaired discrete verbal learning.  Regarding his mood, he did not report current symptoms of depression or anxiety.  The private neuropsychologist diagnosed the Veteran with mild cognitive impairment, and recommended further monitoring for dementia.  

The Veteran was afforded a VA examination in August 2012.  The VA examiner provided a diagnosis of PTSD that conforms to the DSM IV criteria.  The VA examiner found no other mental diagnosis upon examination.  He summarized the Veteran's level of occupational and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  With regards to his occupational history, the Veteran reported that he taught part-time at a local tech center for two years after separation from the active duty and then began his own company selling and maintaining furnaces.  His company evolved into a plumbing, heating and electric business that he continues to own, although he reported "I have been slowing down lately because of physical and psychological things that are happening."  The Veteran reported that he was married for 40 years to his wife before she died of lung cancer in 1998.  The Veteran reported that his wife comforted him during emotional breakdowns that occurred in private and social settings.  She was the only one with whom he shared his military experiences.  The Veteran has an estrange relationship with his brother but a good relationship with his sister.  The Veteran has three children and his youngest daughter lives and works with the Veteran at the plumbing, electric and heating company.  With regards to his social history, the Veteran reported that he has many acquaintances but no significant friends.  The examiner noted that the Veteran is "a private man who enjoys puttering around his home and watching television."  The VA examiner noted PTSD symptoms of depressed mood, anxiety, mild memory loss and impairment of short and long term memory.  His Veteran also exhibits severe emotional distress, including trembling, crying, inability to talk or maintain eye contact, and a strong desire to flee when asked to think about his combat experiences.  The Veteran reported that he has these bouts of emotional overwhelming feeling since returning from Vietnam.  The Veteran was assigned a GAF score of 60.  

Analysis

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for service-connected PTSD disability after taking into account all psychiatric symptoms present due to all diagnosed psychiatric disorders.  

With respect to the Veteran's mood, private treatment records and VA examination records consistently and without contradiction show that the Veteran's mood was good and euthymic and his affect was pleasant and full.  At the September 2011 private psychological consultation, the Veteran denies feelings of hopelessness, suicidal ideation, apathy, depression, loss of appetite or sleep pattern.  He does report intermittent episodes of tearfulness of an unclear nature that occurred about once a month.  The December 2011 private neuropsychologist found that the Veteran was able to follow commands easily and that his mood was good.  The Veteran reported loss of appetite and sleep, however he related these symptoms to financial worries.  The Veteran was diagnosed with possible mood related cause, including depression or anxiety versus mild cognitive impairment or early Alzheimer's type dementia.  On the other hand, the August 2012 VA examiner reported that the Veteran has symptoms of depressed moods, anxiety and that he exhibits severe emotional distress, including trembling, crying, inability to talk or maintain eye contact and a strong desire to flee when asked to think about his combat experiences.  The Veteran also experiences bouts of feeling emotionally overwhelmed since his return from Vietnam.  Thus, the Veteran has shown disturbances in mood and motivation that have spanned a long duration, but the severity of these feelings has ebbed and flowed throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  Here, the severity of his mood symptoms most nearly approximates the symptoms and manifestation for a 50 percent disability rating. 

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having linear and goal-directed thought processes except for a few instances of short term memory loss and mild cognitive impairment.  At the September 2011 private neurologic evaluation, the Veteran reported symptoms of migraines once a month and short-term memory loss.  His private physicians have found symptoms of haziness and confusion to be possibly mood related including depression or anxiety versus mild cognitive impairment or early Alzheimer's type dementia.  The private neuropsychologist found that his thought process was linear and goal-directed and displayed no evidence of hallucinations, delusions or formal thought disorders.  The Veteran showed adequate vision, audition and motor skills for testing purpose.  Cognitive testing also revealed that the Veteran within the average range in terms of attention and executive functions but low average range for baseline intellect and reading recognition performance.  His behavior has consistently been described as appropriate by treating and examining clinicians.  His grooming and personal hygiene is described as appropriate or good and he has been found competent to handle his funds and to understand the consequences of his actions.  He has always been oriented to time and place, and although treatment records do show some memory limitations, it is evident from his discussions and writings that his memory impairment is not such as would preclude him from recalling the names of his close relatives, or prior, or his own name.  Rather, he reports only forgetting directions, some period of haziness or confusion, and forgetting his daughter's name on occasion.  Overall, there appears to be some reduced reliability and productivity due to the Veteran's judgment and thinking.  Therefore, taking into account the severity, duration and frequency of these manifestations, the Veteran's symptomatology more nearly approximates the symptoms and manifestation for a 50 percent rating.  

Regarding social impairment, the Veteran was married for 40 years and has three adult children, including one daughter who he lives and works with at the plumbing, electrical and heating company.  The Veteran reported being estranged with his brother but maintains a good relationship with his sister.  He also reports having many acquaintances but no friends.  The August 2012 examiner found that the Veteran is a private man who enjoys being in his home and watching television.  Although the Veteran reported that he has no friends and is not involved in any spiritual or civic organization, there is no evidence to suggest that his PTSD prevents him from establishing or maintaining social relationship.  The Veteran has symptoms of severe emotional distress when asked to think about his combat experiences, but otherwise, there are no symptoms of avoidance of crowds, isolation, or hypervigilance.  

Furthermore, with respect to the Veteran's occupational functioning, the Veteran continues to own and operate a plumbing, electrical and heating company that he founded.  The Veteran reported to his private physician periods of haziness and confusion that would lead him to assemble incorrect electrical wiring; however the record does not seem to indicate that this was a normal or routine incident.  The Veteran does report "slowing down lately because of physical and psychological things that are happening," however he is still able to operate and maintain his company.  At his August 2012 VA heart examination, the Veteran reports that he works six hours a day at his business.  The Veteran has always been found to be competent in handling his finances.  Thus, the Board finds it reasonable to conclude that the record evidence more closely defines the criteria for a 50 percent rating, and no higher, for the entire initial period on appeal.      

Accordingly, based on the totality of the evidence, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity, because the Veteran was still able to own and operate his company.  Thus, the Board finds it reasonable to conclude that the record evidence more closely defines the criteria for a 50 percent rating, and not higher, for the entire initial rating period on appeal.  The Board also finds that it is not factually ascertainable that the Veteran has deficiencies in most areas or total occupational and social impairment.  As such, the Board finds that an evaluation greater than 50 percent is not in order.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Finally, the Board notes that the Veteran was assigned GAF score of 60.  This score suggest moderate symptomatology.  In this regard, due to the frequency, severity, and duration of the Veteran's symptomatology, his GAF scores indicate social and occupational functioning with reduced reliability and productivity, as evidenced by his depressed mood, short term memory loss, mild cognitive impairment, sleep impairment and emotional recollections.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for PTSD has exhibited symptoms of depressed mood, short term memory loss, mild cognitive impairment, sleep impairment and emotional recollections.  The Veteran's subjective complaints or symptoms, objective findings, and occupational and social impairment are addressed in the assigned 50 percent rating under the General Rating Formula for Mental Disorders.  See Mauerhan, supra.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim for the underlying disability when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record indicated that the Veteran continues to own and operate his own company.  Although he reports that he is "slowing down because of physical and psychological things that are happening," this statement does not reasonably raise the issue of entitlement to TDIU.  See Rice, supra. 

As the preponderance of the evidence is against a rating in excess of 50 percent for service connection for the PTSD, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating for Ischemic Heart Disease

Upon review of records of evidence, both lay and medical, the Board finds that for the entire appeal period, the Veteran's ischemic heart disease disability was not manifested by workload  greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echogram, or X-ray.  

The Veteran was afforded a VA examination in August 2012.  The examiner noted that he has a history of ischemic heart disease beginning in 2002.  The examiner noted that he also has a history of percutaneous coronary intervention and myocardial infarction in 2002.  A cardiac functional assessment test revealed that the lowest level of activity at which the Veteran reports symptoms of fatigue at 10 METs.  The examiner found no evidence of cardiac hypertrophy or dilatation on echocardiogram.  With regards to functional impairment, the examiner found that the Veteran has chest pain which started about one year after his stent placement.  The Veteran reports experiencing chest pain which last 10 to 15 minutes, although he continues to work 6 hours a day as a plumber, electrical engineer and heating electrician.  The examiner also found that the Veteran is not a good historian although he did not provide an explanation for this conclusion.  The examiner also performed an electrocardiogram (ECG) which revealed no-specific interventricular conduction defect (IVCD), and no changes were noted during exercise.  After exercise, the examiner also found no changes in ECG results.  The examiner concluded that the Veteran achieved 82 percent of target rate, without chest pain during exercise or evidence of ischemia to this level of stress (10 METs).  However, due to his past medical history (PMH) of coronary artery disease (CAD) and atypical chest pain, the examiner would recommend pharmacologic nuclear perfusion stress test for adequate risk stratification.  

As noted above, the August 2012 VA examiner noted a workload of 10 METs, which is specifically contemplated in the 10 percent rating criteria under Diagnostic Code 7005.  While the examiner recommends pharmacologic nuclear perfusion stress test for adequate risk stratification, the examiner made the METs findings through exercise testing and did not indicate that the METs estimate was inadequate for rating purposes.  The Board further finds that a rating in excess of 10 percent is not warranted for the entire appeal period.  The evidence does not demonstrate a diagnosis of chronic congestive heart failure.  Further, the Veteran's workload was at 10 METS, and a workload between 5 to 7 METS are required for the higher percent disability rating.  Also, there is also no evidence of cardiac hypertrophy or dilatation as required for the higher percent disability rating.  Accordingly, the Board finds that a rating in excess of 10 percent is not more nearly approximated for the initial rating period beginning March 27, 2011 for the Veteran's ischemic heart disease disability.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The evidence also demonstrates that the Veteran continues to own and operate his plumbing, heating and electrical company.  As such, a claim for a TDIU is not raised by the record.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, is denied.

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease, is denied. 





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


